Fourth Court of Appeals
                                         San Antonio, Texas
                                                JUDGMENT
                                             No. 04-21-00085-CV

                                            EX PARTE J.C.F. Jr.

                    From the 81st Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 20-07-0624-CVA
                           Honorable Walden Shelton, Judge Presiding 1

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, we reverse the trial court’s expunction
order and render judgment denying J.C.F.’s petition for expunction. No costs of court are taxed
in this appeal.

        SIGNED March 9, 2022.


                                                          _____________________________
                                                          Patricia O. Alvarez, Justice




1
 The Honorable Lynn Ellison is the presiding judge of the 81st District Court. The Honorable Walden Shelton, sitting
by assignment, signed the expunction order.